Citation Nr: 0116857	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  98-13 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the left knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the right knee.

3.  Entitlement to an initial evaluation in excess of 20 
percent for polyarthralgia.

4.  Entitlement to an initial compensable evaluation for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to July 
1997, with an additional two months and two days of active 
service prior to this period.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.  This case was previously before 
the Board in August 2000, at which time it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issues in this case have been rephrased to 
reflect that the veteran is appealing the initial evaluations 
assigned for his bilateral knee disability, polyarthralgia, 
and lumbosacral strain.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claims.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

3.  The veteran's service-connected chondromalacia of the 
left knee is currently productive of slight impairment of 
that knee, as manifested by complaints of pain.

4.  The veteran's service-connected chondromalacia of the 
right knee is currently productive of slight impairment of 
that knee, as manifested by complaints of pain and "very, 
very minimal patellofemoral crepitance."

5.  The veteran's polyarthralgia is manifested by complaints 
of intermittent joint pain and weakness.

6.  The veteran's service-connected lumbosacral strain is 
manifested by no more than slight subjective symptoms.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 10 percent for chondromalacia of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.124a, Diagnostic Codes 
5257, 5260 and 5261 (2000).

2.  The schedular criteria for an initial evaluation in 
excess of 10 percent for chondromalacia of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.124a, Diagnostic 
Codes 5257, 5260 and 5261 (2000).

3.  The schedular criteria for an initial evaluation in 
excess of 20 percent for polyarthralgia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1-4.7, 4.71a, Diagnostic Code 5099-5025 (2000).


4.  The schedular criteria for an initial compensable 
evaluation for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that he sought 
treatment for low back pain in September 1990.  Low back 
strain was diagnosed.  A record dated later that month 
indicates that he re-injured his back following heavy 
lifting.  The diagnostic impression was exacerbation of 
recent strain.  The veteran again experienced low back pain 
following heavy lifting in April 1991.  Mechanical low back 
pain was diagnosed.  A July 1995 record notes that the 
veteran experienced back pain after carrying a 95-pound 
person on his back during physical training the previous day.  
Paralumbar and parathoracic muscle strain was diagnosed.

The veteran initially sought treatment for multiple joint 
pain in August 1995.  The diagnostic impression was neck, 
hand, wrist, ankle and feet pain of unknown etiology.  
Internal medicine and rheumatology consultations were 
ordered.  An August 1995 internal medicine consultation 
report notes a one-year history of multiple joint pain.  The 
final assessment was polyarthralgia with an essentially 
normal examination.  X-rays and laboratory studies were 
normal.  A December 1995 rheumatology report notes a normal 
serologic evaluation, a normal CT scan of the ankles, and an 
abnormal bone scan.  The final assessment was polyarthralgia.

The service medical records note numerous complaints of 
bilateral knee pain.  In May 1992, the veteran gave a one-
year history of knee pain, and reported experiencing constant 
pain over the previous month.  He gave a negative history of 
trauma to the knees.  An X-ray study of the knees was normal.  
A right knee lateral release was performed in March 1993.  In 
addition, the veteran underwent a left knee Fulkerson slide 
in January 1995, and a right knee Fulkerson slide in March 
1995.  

A January 1997 Medical Evaluation Board examination report 
notes complaints of polyarthralgia, bilateral knee pain, and 
occasional low back pain.  A physical examination of the 
knees revealed a range of motion from 0 to 130 degrees 
bilaterally.  No effusion was noted.  There was positive 
ballotement, and a mildly tender anterior patellofemoral 
joint line.  Tendon reflexes were equal, sensation was equal, 
and muscle strength was 5/5.  The report indicates that X-
rays showed mild degenerative changes at the patellofemoral 
joint, and an arthroscopic report notes diffuse grade III/IV 
chondromalacia of the patella, greater in the left knee.  The 
final assessment was mechanical low back pain without 
evidence of neurologic involvement, polyarthralgia of 
noninflammatory origin, and chondromalacia of the patella and 
osteoarthritis of the patellofemoral joint status post 
surgeries of both knees.  The record notes that the veteran 
had not performed in his military occupational specialty 
since September 1995, due to both his low back pain and 
polyarthritis, and concluded that he was medically 
unacceptable.

In July 1997, the veteran filed a claim of entitlement to 
service connection for various disabilities, including a 
bilateral knee disability, polyarthralgia, and lumbosacral 
strain.

On VA examination in October 1997, the veteran reported that 
he first experienced knee pain during long runs in 1991.  He 
explained that he experienced right knee swelling after 
jamming the knee while running down a hill in 1992, and 
experienced "pain of a similar nature" in the left knee 
later that year, although there was no acute injury to the 
left knee.  The veteran gave a history of undergoing knee 
operations in May 1993, January 1995, and March 1995.  He 
related that while the May 1993 surgery "didn't seem to 
help," the operations in 1995 "helped a little."  He 
reported riding his bicycle two to three days a week, for an 
average of one hour per day.  The veteran stated that he was 
unable to run, and could not perform quadriceps exercises due 
to knee pain.  In addition, he reported experiencing 
bilateral knee pain after walking for 15 minutes, or three to 
four blocks.

The veteran gave a history of multiple joint pain since 1995, 
and denied a history of trauma.  He reported experiencing 
back pain with lifting since 1989, but opined that this pain 
"seemed to be a part of the general arthralgia" since 1992.  
He stated that his neck pain had increased in severity, and 
"[wa]s a major part of his difficulty."  The veteran noted 
wrist pain with either flexion or extension.  He reported 
experiencing bilateral hand pain in the carpal and metacarpal 
areas with use, reduced strength in each hand, and swelling 
of the hands with weather changes.  On a 10 point scale, the 
veteran rated his knee pain at 10, neck pain at 10, back pain 
at 7, hand and wrist pain at 9, and shoulder pain at 5.

A physical examination revealed normal reflexes, good 
arterial pulsations in the feet, and no tenderness over the 
bones of the feet.  The ankles were not tender or swollen, 
and exhibited a full range of motion.  An examination of the 
knees revealed a slight amount of fluid bilaterally, with a 
little more on the right side with ballottement.  While there 
was no tenderness at the joint line, mild tenderness was 
noted over the tibia just inferior to the knee joint on each 
side.  Slight pain was noted with motion of the patellar up 
and down.  Range of motion was from 0 to 135 degrees 
bilaterally.  The cruciate and collateral ligaments were 
strong, the drawer tests were negative, and the alignment of 
the patellar appeared normal.

An examination of the back revealed good posture, and a 
normal lumbar curvature.  Flexion of the spine was to 95 
degrees, extension was to 45 degrees, lateral flexion was to 
55 degrees bilaterally, and rotation was to 20 degrees 
bilaterally.  No tenderness of the back was noted.  A 
physical examination of the shoulders revealed no tenderness, 
and an "excellent" range of motion.  The report notes no 
tenderness of the neck, and a normal curvature.  Flexion was 
to 60 degrees, extension was to 40 degrees, lateral flexion 
was to 35 degrees bilaterally, and rotation was to 65 degrees 
bilaterally.  A physical examination of the wrists and hands 
showed a full range of motion, no tenderness, and a normal 
grip.  All muscle groups were functional, and there was no 
area of anesthesia.  Each wrist flexed and extended to 70 
degrees, ulnar deviation was to 30 degrees bilaterally, and 
radial deviation was to 20 degrees bilaterally.  All fingers 
had a full range of motion.

X-rays of the lumbosacral spine, cervical spine, knees, 
wrists, hands, shoulders, ankles, and feet were all normal.  
The pertinent diagnoses were bilateral chondromalacia 
patella, bilateral osteoarthritis of the patellofemoral 
joints, severe disability; and undiagnosed arthralgia 
involving the cervical and lumbar spine, shoulder, wrists, 
hands, feet, and ankle, severe disability.

Based on this evidence, a February 1998 rating decision 
granted service connection for chondromalacia of the left 
knee, and assigned a 10 percent evaluation, chondromalacia of 
the right knee, and assigned a 10 percent evaluation, 
polyarthralgia, and assigned a 20 percent evaluation, and 
lumbosacral strain, and assigned a noncompensable evaluation.  
The veteran filed a notice of disagreement (NOD) with these 
evaluations in April 1998, and submitted a substantive appeal 
(VA Form 9) in August 1998, perfecting his appeal.

During an October 1998 personal hearing, the veteran 
testified that he experienced bilateral knee pain, popping, 
swelling and locking, but no instability.  Transcript (T.) at 
1-2 and 4-5.  He reported that he was issued knee braces, but 
does not wear them.  T. at 2 and 4.  The veteran explained 
that he was unable to run, squat, crawl or dance due to his 
bilateral knee disability.  T. at 2 and 6.  He was able to 
ride a bicycle, however, and attempted to do so everyday.  T. 
at 2 and 7.  The veteran reported that his knees ached "for 
no apparent reason," and indicated that they hurt after 
standing for 10 minutes.  T. at 6.  He related that his right 
knee disability was more severe than his left, and indicated 
that weather changes caused severe pain.  T. at 5.  The 
veteran testified that he experienced multiple joint pain, 
and indicated that his hands and wrists hurt after lifting 
weights. T. at 9-10.  He reported that his low back hurt 
"for no reason," and stated that he performed exercises to 
reduce this pain.  T. at 13-14.  He denied using a back 
brace.  T. at 15.

Consequently, a March 1999 hearing officer's decision 
continued the 10 percent evaluation of the veteran's 
chondromalacia of the left knee, the 10 percent evaluation of 
his chondromalacia of the right knee, the 20 percent 
evaluation of his polyarthralgia, and the noncompensable 
evaluation of his lumbosacral strain.

The Board remanded the case to the RO for further development 
in August 2000.  In particular, the Board directed the RO to 
obtain all outstanding medical records, and to schedule a VA 
examination to determine the nature and severity of the 
veteran's service-connected bilateral knee disability, 
polyarthralgia, and low back disorder.

In compliance with the August 2000 remand, the RO obtained 
copies of VA outpatient treatment records from September 1997 
to February 2001.  A July 1998 record notes complaints of 
bilateral knee pain, and grinding and clicking in both knees, 
which was aggravated by bending and prolonged sitting or 
standing.  A physical examination of the knees revealed no 
obvious effusions or bony abnormalities.  The patellas were 
non-displaced, and the jointlines and bony landmarks were 
non-tender.  A McMurray's test was positive bilaterally, and 
tenderness was noted during a patellofemoral grinding test.  
Both knees were stable, and there was a full range of motion 
of the knees without difficulty.  Strength was 5/5 in the 
quadriceps and hamstrings.  Degenerative joint disease was 
diagnosed.

During treatment the following month, the veteran complained 
of continuing bilateral knee pain, and reported generalized 
joint discomfort.  A physical examination revealed a full 
range of motion of the knees without difficulty.  The 
jointlines and bony landmarks were non-tender, and there were 
no obvious effusions or bony abnormalities.  Tenderness was 
noted during a patellofemoral grinding test, and McMurray's 
testing was positive bilaterally.  Both knees were stable.  
The pertinent diagnosis was knee pain, reduced with arch 
supports.

A December 1998 VA outpatient treatment record notes a full 
range of motion of both knees with some patellar crepitation.  
Both knees were stable.  X-rays of the knees were normal.  
The diagnostic assessment was chronic chondromalacia patella.

According to an April 2000 record, an examination of the 
knees revealed no joint effusion, and no synovial thickening.  
Chondromalacia was diagnosed.

During a November 2000 VA examination, the veteran reported 
some midline lower back pain, and complained of ongoing knee 
problems, including crepitation, difficulty running, and 
discomfort during weather changes.  In addition, the veteran 
indicated that "all of his joints ache."  A physical 
examination revealed a symmetrical cervical, dorsal, and 
lumbar spine with no localized tenderness or muscle spasm.  
Range of motion of the back showed forward flexion to 100 
degrees, extension to 30 degrees, rotation to 35 degrees 
bilaterally, and lateral flexion to 40 degrees bilaterally.  
The report notes a full range of motion of the "upper and 
lower extremity joints, shoulders, elbows, wrists, hips, 
knees and ankles" with no evidence of weakness, atrophy, or 
fasciculations.  An examination of the knees revealed stable 
patellas with some localized tenderness of both tibial 
tubercles.  There was an 11 centimeter (cm) anterior lateral 
surgical scar on the right knee, and a 13 cm surgical scar on 
the left knee.  Range of motion was from 0 to 135 degrees in 
both knees.  The collateral and cruciate ligaments were 
intact, and McMurray's and anterior and posterior stress 
tests were negative.  The record notes "very, very minimal 
patellofemoral crepitance on the right, and none on the 
left."  X-rays of the lumbosacral spine and knees were 
normal.  The final assessment was mal-tracking patellas, 
which was a developmental condition "lit up" by work and 
service without any localized specific injury, and 
lumbago/lumbar strain during service, essentially resolved.  
The examiner concluded that there was no functional 
impairment due to back or knee pain.

In March 2001, the RO continued the 10 percent evaluation of 
the veteran's service-connected chondromalacia of the left 
knee, the 10 percent evaluation of his chondromalacia of the 
right knee, the 20 percent evaluation of his polyarthralgia, 
and the noncompensable evaluation of his lumbosacral strain.

Analysis

I.  Claims Assistance

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, the provisions of the VCAA.  There is no indication 
of outstanding Federal Government records or other records 
that have been identified by the claimant.  In addition, the 
RO has obtained all pertinent records from VA and private 
medical care providers.

The RO has notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence and he 
has actual notice of all the evidence of record.  Further, 
the RO has provided the veteran two VA examinations.  There 
is no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Increased Rating Claims

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.1 (2000).

The terms "mild," "moderate" and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

A.  Left Knee Disability

The veteran's left knee disability has been evaluated as 10 
percent disabling under Diagnostic Code 5257.  A knee 
impairment with recurrent subluxation and lateral instability 
is rated 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2000).  The Rating Schedule provides a 
noncompensable evaluation for flexion of the leg limited to 
60 degrees, a 10 percent rating for flexion limited to 45 
degrees, a 20 percent rating for flexion limited to 30 
degrees, and a 30 percent rating for flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2000).  
Under Diagnostic Code 5261, a noncompensable rating is 
provided for extension of the leg limited to 5 degrees, a 10 
percent rating where extension is limited to 10 degrees, a 20 
percent rating where extension is limited to 15 degrees, and 
a 30 percent rating is assigned where extension is limited to 
20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).

As noted above, the regulations require that the evaluation 
of a disability of the musculoskeletal system must take into 
account the functional loss due to pain of the damaged part 
of the system.  38 C.F.R. Part 4, § 4.40 (2000).  The Court 
has held that ratings under Diagnostic Code 5257, which is 
not based on limitation of motion, are not subject to the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  Johnson v. Brown, 9 
Vet. App. 8, 11 (1996).

The Board notes that "mild degenerative changes at the 
patellofemoral joint" was diagnosed during a January 1997 
Medical Evaluation Board examination.  While an October 1997 
VA examination report notes a diagnosis of "bilateral 
osteoarthritis of the patellofemoral joints, severe 
disability," an X-ray study of the knees was normal.  
Degenerative joint disease was diagnosed during VA outpatient 
treatment in July 1998.  However, X-rays of the knees were 
interpreted as normal in December 1998.  Following a review 
of the claims folder, including current X-rays of the knees, 
the physician who performed the November 2000 VA examination 
found that there was no evidence of joint space narrowing.  
Given the well-supported conclusion of the most recent 
examiner that degenerative joint disease was not present, and 
the absence of X-ray confirmation of arthritis on multiple 
studies, the Board finds that arthritis is not present in 
either knee.  Thus, the disability may not be rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5003, which pertains to 
arthritis.  This code expressly requires that arthritis must 
be confirmed by X-ray study.

During VA examinations in October 1997 and November 2000, the 
veteran demonstrated a range of motion from 0 to 135 degrees 
in his service-connected left knee.  This range of motion 
would not support a compensable evaluation based upon 
limitation of motion under Diagnostic Codes 5260 or 5261.  A 
review of VA examination reports from October 1997 and 
November 2000 reveals no objective confirmation of any 
lateral instability or recurrent subluxation of the left 
knee.  What the record shows is intermittent objective 
confirmation of pain or tenderness of the left knee.  
Following the November 2000 VA examination, the examiner 
concluded that there was no functional impairment due to knee 
pain.

The Board has considered the diagnosis on the VA examination 
of October 1997 of a "severe disability" due to bilateral 
chondromalacia patella and bilateral osteoarthritis of the 
patellofemoral joints.  The Board concludes, however, that 
this diagnosis is not adequately supported.  First, as noted 
above, there is no X-ray confirmation of arthritis.  Thus, 
the diagnosis of osteoarthritis is not supported.  Second, 
the subjective report by the claimant that his knee pain was 
a "10" on a 10-point scale is not supported by objective 
findings at that examination.  On examination there was only 
slight pain with up and down movement of the patellae, slight 
amount of fluid bilaterally and mild tenderness over the 
tibia just inferior to the knee joint.  Range of motion was 
nearly full at 0-135 degrees and there was no tenderness at 
the joint line.  These findings fall far short of supporting 
a severe level of disability.  The objective findings on the 
treatment records in July and August 1998 as well as on the 
November 2000 examination demonstrate even less pathology.  
The November 2000 examiner concluded there was no functional 
impairment due to knee pain.  In sum, there are no current 
objective findings of a level of limitation of motion in the 
examination setting or of lateral instability or recurrent 
subluxation that could support an increased rating under 
Diagnostic Codes 5257, 5260, or 5261.  In the absence of any 
objective findings that would confirm impairment of more than 
a mild degree at best, the Board finds no basis for an award 
in excess of the currently assigned 10 percent rating.  The 
negative evidence clearly outweighs the positive evidence and 
thus the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107.

B.  Right Knee Disability

The veteran's right knee disability is similarly evaluated 
under Diagnostic Code 5257.  As noted above, a knee 
impairment with recurrent subluxation and lateral instability 
is rated 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2000).  The Rating Schedule provides a 
noncompensable evaluation for flexion of the leg limited to 
60 degrees, a 10 percent rating for flexion limited to 45 
degrees, a 20 percent rating for flexion limited to 30 
degrees, and a 30 percent rating for flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2000).  
Under Diagnostic Code 5261, a noncompensable rating is 
provided for extension of the leg limited to 5 degrees, a 10 
percent rating where extension is limited to 10 degrees, a 20 
percent rating where extension is limited to 15 degrees, and 
a 30 percent rating is assigned where extension is limited to 
20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).

As noted above, the probative medical evidence of record 
establishes that arthritis is not present in the right knee.  
Consequently, the veteran's service-connected right knee 
disability may not be evaluated under Diagnostic Code 5003.  
Likewise, for the reasons noted above, the Board attaches no 
probative weight to the assessment of a "severe disability" 
due to bilateral chondromalacia patella and osteoarthritis of 
the right patellofemoral joint noted at the October 1997 
examination.

The veteran's service-connected right knee disability is 
manifested by complaints of pain, and "very, very minimal 
patellofemoral crepitance."  Because the record shows no 
medical evidence of lateral instability or recurrent 
subluxation of the right knee, an increased rating is not 
warranted under Diagnostic Code 5257.  Range of motion of the 
right knee was from 0 to 135 degrees during VA examinations 
in October 1997 and November 2000.  Consequently, an 
increased rating is not warranted under either Diagnostic 
Codes 5260 or 5261.  Accordingly, the Board is of the opinion 
that the manifestations of the veteran's service-connected 
right knee disability are well encompassed by the disability 
evaluation currently in effect, and that an increased 
evaluation is not warranted.

In light of the evidence discussed above, the Board concludes 
that the overall impairment associated with the veteran's 
service-connected right knee chondromalacia is appropriately 
rated as 10 percent disabling under Diagnostic Code 5257.  A 
higher rating is not indicated under a different diagnostic 
code.  Further, the Board points out that there is no 
question as to which of two evaluations shall be applied.  
The provisions of 38 C.F.R. § 4.7, therefore, are not for 
application.  As the preponderance of the evidence is against 
the veteran's claim of entitlement to an increased evaluation 
for a right knee disability, the benefit of the doubt 
doctrine is not for application, and the veteran's claim must 
be denied.

C.  Polyarthralgia

A chronic disability resulting from an undiagnosed illness is 
evaluated by using the criteria from the Rating Schedule for 
a disease or injury in which the functions affected, 
anatomical localization, or symptomatology is similar.  38 
C.F.R. § 3.317(a)(4).  In effect, such disabilities are rated 
by analogy to disabilities listed in the Rating Schedule.  
See 38 C.F.R. § 4.20 (2000).  In this case, the RO has 
evaluated the veteran's service-connected polyarthralgia by 
analogy to fibromyalgia under Diagnostic Code 5025.

Fibromyalgia is characterized by widespread musculoskeletal 
pain and tender points, with or without associated fatigue, 
sleep disturbance, stiffness, paresthesias, headache, 
irritable bowel symptoms, depression, anxiety, or Raynaud's-
like symptoms.  Widespread pain means pain in both the left 
and right sides of the body, that is both above and below the 
waist, and that affects both the axial skeleton (i.e., 
cervical spine, anterior chest, thoracic spine, or low back) 
and the extremities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5025, Note.

Under Diagnostic Code 5025, a 20 percent evaluation 
contemplates symptoms that are episodic, with exacerbations 
often precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time.  To warrant the assignment of a 40 percent evaluation, 
the evidence must show symptoms that are constant, or nearly 
so, and refractory to therapy.  Diagnostic Code 5025.

The veteran's service medical records note complaints of pain 
in the feet, ankles, shoulders, wrists, hands, neck and back 
beginning in 1995.  Polyarthralgia was diagnosed in December 
1995.

During an October 1997 VA examination, the veteran complained 
of multiple joint pain.  A physical examination revealed 
normal reflexes, good arterial pulsations in the feet, and no 
tenderness over the bones of the feet.  The ankles were not 
tender or swollen, and exhibited a full range of motion.  An 
examination of the shoulders revealed no tenderness, and an 
"excellent" range of motion.  The report notes no 
tenderness of the neck, and a normal curvature.  Flexion was 
to 60 degrees, extension was to 40 degrees, lateral flexion 
was to 35 degrees bilaterally, and rotation was to 65 degrees 
bilaterally.  A physical examination of the wrists and hands 
showed a full range of motion, no tenderness, and a normal 
grip.  All muscle groups were functional, and there was no 
area of anesthesia.  Each wrist flexed and extended to 70 
degrees, ulnar deviation was to 30 degrees bilaterally, and 
radial deviation was to 20 degrees bilaterally.  All fingers 
had a full range of motion.  X-rays of the cervical spine, 
wrists, hands, shoulders, ankles, and feet were normal.  The 
final assessment was undiagnosed arthralgia involving the 
cervical and lumbar spine, shoulder, wrists, hands, feet, and 
ankle, severe disability.

VA medical records show outpatient treatment for various 
complaints, including periodic neck pain, from September 1997 
to February 2001.

During a November 2000 VA examination, the veteran reported 
that "all of his joints ache."  A physical examination 
revealed a symmetrical cervical, dorsal, and lumbar spine 
with no localized tenderness or muscle spasm.  The record 
notes a full range of motion of the "upper and lower 
extremity joints, shoulders, elbows, wrists, hips, knees and 
ankles" with no evidence of weakness, atrophy, or 
fasciculations.  The examination report is negative for a 
diagnosis of polyarthralgia.

Following a detailed review of the claims folder, the Board 
concludes that the medical evidence of record does not show 
symptoms of such severity as to be refractory to all therapy 
and nearly constant so as to warrant the assignment of a 40 
percent evaluation.  While the October 1997 examination 
contains a diagnosis of "severe disability" due to 
arthralgia, that finding is not supported objectively.  The 
actual findings on physical examination included normal 
reflexes, good arterial pulsations in the feet, and no 
tenderness over the bones of the feet.  The ankles were not 
tender or swollen, and exhibited a full range of motion.  An 
examination of the shoulders revealed no tenderness, and an 
"excellent" range of motion.  The report notes no 
tenderness of the neck, and a normal curvature.  Flexion was 
to 60 degrees, extension was to 40 degrees, lateral flexion 
was to 35 degrees bilaterally, and rotation was to 65 degrees 
bilaterally.  A physical examination of the wrists and hands 
showed a full range of motion, no tenderness, and a normal 
grip.  All muscle groups were functional, and there was no 
area of anesthesia.  Each wrist flexed and extended to 70 
degrees, ulnar deviation was to 30 degrees bilaterally, and 
radial deviation was to 20 degrees bilaterally.  All fingers 
had a full range of motion.  X-rays of the cervical spine, 
wrists, hands, shoulders, ankles, and feet were normal.  
Plainly, these objective finding fail to demonstrate more 
than modest symptoms at best and fall vastly short of 
demonstrating a severe level of disability.  

Moreover, VA outpatient treatment records from September 1997 
to February 2001, are negative for complaints of pain in the 
shoulders, wrists, or ankles, and note only intermittent 
complaints of neck pain.  In addition, the most recent VA 
examination was negative for findings of polyarthralgia.  
Considering these factors, the Board concludes that an 
initial evaluation in excess of 20 percent is not warranted 
for the veteran's service-connected polyarthralgia under 
Diagnostic Code 5025.

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  In evaluating disabilities, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic codes by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board has considered whether another 
diagnostic code is "more appropriate" than the one used by 
the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
However, the Board finds no basis upon which to assign a 
higher disability evaluation.  An increased rating is not 
warranted under Diagnostic Code 5002, for example, because 
the medical evidence fails to show rheumatoid arthritis.  
Moreover, the symptoms described by the veteran are more 
consistent with the rating criteria for fibromyalgia than for 
rheumatoid arthritis.

This is not a case where the evidence is in equipoise.  
Rather, the preponderance of the competent evidence shows 
that the veteran's service-connected polyarthralgia results 
primarily in symptoms such as intermittent joint pain and 
tenderness.  Accordingly, entitlement to an initial 
evaluation in excess of 20 percent for polyarthralgia is 
denied.

D.  Lumbosacral Strain

The veteran's service-connected lumbosacral strain is 
evaluated as noncompensably disabling under Diagnostic Code 
5295, which pertains to lumbosacral strain.  A noncompensable 
evaluation is assigned for lumbosacral strain with slight 
subjective symptoms only.  A lumbosacral strain with 
characteristic pain on motion warrants a 10 percent 
evaluation.  A lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

The record shows that the veteran received treatment for low 
back strain during service.  A January 1997 Medical 
Evaluation Board examination report notes a diagnosis of 
mechanical low back pain without evidence of neurologic 
involvement.  Significantly, VA outpatient treatment records 
are negative for findings or treatment of lumbosacral strain 
from September 1997 to February 2001.  VA examinations in 
October 1997 and November 2000 were similarly negative for 
findings of lumbosacral strain.  Following the most recent 
examination, the VA physician explained that the 
lumbago/lumbar strain experienced by the veteran in service 
"essentially resolved," and opined that there was no 
functional impairment due to back pain.

Consequently, since the competent and probative evidence of 
record does not show that the veteran has any more than 
slight subjective complaints associated with his lumbosacral 
strain, an increased evaluation is not warranted.  That is, 
the competent and probative evidence does not indicate that 
the veteran has characteristic pain on motion that is 
ascribed to lumbosacral strain.  As such, a compensable 
rating is not warranted for the veteran's service-connected 
lumbosacral strain under 38 C.F.R. §§ 4.14, 4.71a, Diagnostic 
Code 5295.

Alternatively, the Board notes that ratings may be assigned 
for low back disabilities based on limitation of motion of 
the lumbar spine.  Slight limitation of motion of the lumbar 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar spine warrants a 20 percent 
evaluation.  Severe limitation of motion of the lumbar spine 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  Because the medical evidence in this 
case fails to show even a slight limitation of motion of the 
lumbar spine, the Board concludes that a compensable 
evaluation is not warranted for the veteran's service-
connected low back disability under Diagnostic Code 5292.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.

As the preponderance of the evidence shows that the criteria 
to warrant an initial compensable evaluation for the 
veteran's service-connected lumbosacral strain have not been 
met, an increased rating is not warranted at this time.  The 
Board emphasizes that the evidence in this case is not so 
evenly balanced as to require application of the provisions 
of 38 U.S.C.A. § 5107(b).  In addition, the evidence does not 
render a question as to which of two evaluations will be 
assigned, so the provisions of 38 C.F.R. § 4.7 are also not 
for application.

In deciding the veteran's claims, the Board has considered 
the Court's determination in Fenderson v. West, 12 Vet. App. 
119 (1999), and whether he is entitled to increased 
evaluations for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
finds that the evidence supports the conclusion that there 
was no actual variance in the severity of the veteran's 
service-connected bilateral knee disability, polyarthralgia, 
or lumbosacral strain during the appeal period that would 
sustain a higher rating for any time frame.  Accordingly, the 
Board does not find evidence that the veteran's disability 
evaluations should be increased for any separate period based 
on the facts found during the appeal period.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for chondromalacia of the left knee is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for chondromalacia of the right knee is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for polyarthralgia is denied.

Entitlement to an initial compensable evaluation for 
lumbosacral strain is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

